Plaintiff in error was convicted of a statutory offense. The only question presented is a challenge of the sufficiency of the evidence. The evidence was conflicting. It was the province of the jury to reconcile it, if possible, and, if it could not be reconciled, to determine who was speaking the truth. The jury evidently believed the prosecutrix and did not believe the denial of the defendant. The Circuit Judge in denying motion for new trial upheld the verdict. It is not our province to set it aside, absent a clear showing of error.
So, the judgment is affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 776